706 S.E.2d 239 (2011)
Rebecca DAVIS
v.
Margaret SWAN.
No. 420P10.
Supreme Court of North Carolina.
February 7, 2011.
Carol Holcomb, Chapel Hill, for Swan, Margaret.
Sharon A. Thompson, Durham, for Davis, Rebecca.
Burton Craige, Raleigh, for Davis, Rebecca.
Narendra K. Ghosh, Chapel Hill, for Davis, Rebecca.

ORDER
Upon consideration of the petition filed on the 22nd of September 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."